UNITED STATES DISTRICT COURT
                                                                                     FILED
                                                                                      AUG. 23, 2021
                             FOR THE DISTRICT OF COLUMBIA
                                                                                Clerk, U.S. District & Bankruptcy
                                                                                Court for the District of Columbia

SHAUN RUSHING,                                 )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 21-2135 (UNA)
                                               )
                                               )
U.S. BANK,                                     )
                                               )
                Defendant.                     )


                                  MEMORANDUM OPINION

       This matter, brought pro se, is before the Court on review of plaintiff’s application to

proceed in forma pauperis (“IFP”), ECF No. 2, and his complaint, ECF No. 1. The application

will be granted, and this case will be dismissed for want of jurisdiction. See Fed. R. Civ. P.

12(h)(3) (requiring the court to dismiss an action “at any time” it determines that subject matter

jurisdiction is wanting).

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a “federal question” is presented or the parties are of diverse citizenship and the amount

in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there must be

complete diversity between the parties, which is to say that the plaintiff may not be a citizen of the

same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). It is a “well-established rule”

that for an action to proceed in diversity, the citizenship requirement must be “assessed at the time

the suit is filed.” Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991).



                                                   1
        A party seeking relief in the district court must at least plead facts that bring the suit within

the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of

the action.

        Plaintiff is a resident of Grand Rapids, Michigan, who has sued U.S. Bank for “$110

Trillion dollars.” In the one-page pleading, plaintiff suggests that the private defendant played

some role in his arrest and criminal prosecution in an unknown State. Plaintiff has neither specified

the basis of federal court jurisdiction nor pled sufficient facts to establish jurisdiction. Further, the

citizenship of each party is not “distinctly” alleged, Meng v. Schwartz, 305 F. Supp. 2d 49, 55

(D.D.C. 2004), to proceed under the diversity statute. Therefore, this action will be dismissed. A

separate order accompanies this Memorandum Opinion.



                                                        _________/s/_______________
                                                        EMMET G. SULLIVAN
                                                        United States District Judge
Date: August 23, 2021




                                                   2